Citation Nr: 0327566	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  02-14 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
anxiety reaction.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel





INTRODUCTION

The veteran served on active duty from March 1955 to August 
1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles.  



REMAND

There was a change in the law recently with the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), which is 
applicable to this appeal.  See 38 U.S.C. §§ 5102, 5103, 
5103A, 5107 (West 2002).  

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The Act and implementing regulations essentially eliminate 
the concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.102.  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b).  In 
addition, the regulations define the obligation of VA with 
respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c).  

Subsequently, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  In this case, the letter 
notifying the veteran of the VCAA was sent in July 2001, 
which contained a 60-day period of time in which to submit 
additional evidence in support of his claim.  

As a matter of history, the Board notes that in a rating 
decision dated in January 1965, in pertinent part, the RO 
denied service connection for a stomach disorder and 
gastritis.  A February 1968 Board decision confirmed that 
service connection for a stomach disorder was not warranted.  
In a recitation of the veteran's past medical history during 
a VA examination dated in October 2001, the examiner noted 
that medical records indicated that while in the service, the 
veteran was described as nervous and was noted to "have 
gastritis in association with his anxiety."  The Board notes 
that in the veteran's notice of disagreement dated in January 
2002 and in his Substantive Appeal VA Form 9 dated in 
September 2002, the veteran raised the issue of service 
connection for a stomach disorder secondary to his disability 
manifested by anxiety reaction.  

The Board notes that it remains unclear as to whether any 
symptoms manifested by a stomach disorder are separate and 
apart from symptomatology associated with the veteran's 
anxiety reaction.  That is, if the veteran's gastrointestinal 
complaints are related to his service-connected anxiety 
disorder, it is unclear whether that would affect the rating 
assigned or whether it would be separately rated.  Thus, this 
issue is inextricably intertwined with the issue on appeal 
and must be first addressed by the RO.

Thus, in light of the above, the Board hereby remands for the 
following directives:

1.  The RO should inform the veteran by 
letter of his right to submit new 
evidence, describe the type of evidence 
needed to substantiate his claims, and 
provide information as to the relative 
duties of the VA and the veteran in 
obtaining relevant evidence.  This letter 
should also contain a summary of the 
provisions contained in 38 U.S.C.A. 
§§ 5103 and 5103A.  The RO should then 
review the claims file to ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the decision 
in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal standard.  

2.  The RO should then conduct all 
indicated development, including any 
indicated medical examinations, and 
adjudicate the issue of service 
connection for a gastrointestinal 
disorder claimed as secondary to the 
veteran's service-connected anxiety. 

3.  After ensuring that all indicated 
development has been completed, the RO 
should readjudicate the veteran's appeal.  
If the determination of this claim 
remains unfavorable to the veteran, the 
RO must issue a Supplemental Statement of 
the Case (SSOC) and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




